DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Sommervogel et al. (U.S. Publication No. 2013/0173187 A1) discloses a propagation velocity of an electric cable.  At least one end of this cable must be accessible to an operator.  An element 102, for example a metal ring, is positioned at any location along the cable in order to artificially create a singularity. The element 102 is external to the cable, temporary and reversible, it is positioned on the cable only for the implementation of the method according to the invention and has to be able to be removed thereafter. The positioning of this element 102 is non-intrusive. At the end 103 of the cable, a known signal is injected by signal generation and injection means into a cable. They are associated with means for acquiring the signal reflected on the singularities of the cable. The acquisition means are capable of producing a temporal reflectogram of the injected signal.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “comparing the simulated time reflectogram hypothesis with said time difference Rref and selecting the simulated time reflectogram hypothesis that is closest to said time difference Rref, and characterizing the fault from the at least one characteristic parameter associated with the selected reflectogram hypothesis.”

Allowable Subject Matter

1.   	 Claims 1-13 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “comparing the simulated time reflectogram hypothesis with said time difference Rref and selecting the simulated time reflectogram hypothesis that is closest to said time difference Rref, and characterizing the fault from the at least one characteristic parameter associated with the selected reflectogram hypothesis.”

Claims 2, 4, 6, 7, 8 and 10-13 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 5 is allowable due to its dependency on claim 4; claim 9 is allowable due to its dependency on claim 8.








Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.